Casey, J.
Based upon our review of the record, we find that the evidence so preponderates in favor of defendant United Artists Communications, Inc. on the issue of notice to that defendant, actual or constructive, of the slippery condition which caused or contributed to plaintiff’s injuries that the verdict could not have been reached on any fair interpretation of the evidence. Supreme Court, therefore, correctly granted the motion to set aside the verdict (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746) and its judgment dismissing the complaint should be affirmed.
Mercure, J. P., White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, with costs.